DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 07/15/2021.
Claims 1, 4 – 14, 16 and 22 – 28 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant attempts to define the subject matter in terms of the result to be achieved, how “the at least two layers of the electrically insulating material are stacked and allow movement of a respective one of the at least two layers with respect to another of the at least two layers”, but in so doing merely states the problem to be solved, without indicating the technical features or steps necessary for achieving this result.  Due to lack of essential features or steps it is unclear how the stacking of the at least two layers of the electrically insulating material to allow movement of a respective one of the at least two layers with respect to one another.  
As to claim 22, applicant attempts to define the subject matter in terms of the result to be achieved, how “the at least two layers of the electrically insulating material allowing movement of a respective one of the at least two layers with respect to another of the at least two layers”, but in so doing merely states the problem to be solved, without indicating the technical features or steps necessary for achieving this result.  Due to lack of essential features or steps it is unclear how stacking the at least two layers of the electrically insulating material allow movement of a respective one of the at least two layers with respect to another of the at least two layers.  
Claims 4 – 14 and 16 are rejected by virtue of the dependency on claim 1.
Claims 23 - 28 are rejected by virtue of the dependency on claim 22.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 – 14, 16 and 22 – 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/REENA AURORA/Primary Examiner, Art Unit 2858